DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tizhoosh (U.S. PATENT NO. 10628736 B2) in view of Matsukawa et al (U.S. PATENT NO. 6996280 B1), and further in view of Shan et al (2008 International Conf. on Computer Science and Software Engineering, pp. 532-535).
-Regarding claim 1, Tizhoosh discloses an image retrieval method (Abstract; FIGS. 1-2, 4), comprising: determining, based on a first image feature of an image to be retrieved (FIG. 2, step 206; FIG. 4, step 410; Col 6, lines 64-66, “extract relevant image information features”), a binary feature of the image to be retrieved (FIG. 2, steps 208-210; FIG. 4, steps 412-414; Col 7, line 10, “binary”; Col 7, line 43, “distinguishing features of the image”; FIG. 5, block 508); determining, based on the binary feature of the image to be retrieved, an information entropy code of the image to be retrieved that measures distribution of image information; and retrieving, based on the information entropy code of the image to be retrieved, images similar to the image to FIG. 22, steps 1104-1110; Col 14, line 22, “similar images”; FIG. 1, database 104), the images in the preset image library being indexed by the information entropy code (FIG. 1, database 104; Col 4, line 65-Col 5, line 12, “indexed”).
Tizhoosh does disclose a barcode of image to be retrieved, and retrieving, based on the barcode of the image to be retrieved, images similar to the image to be retrieved in a preset database. Tizhoosh is silent to teach that based on the binary feature of the image to be retrieved, an information entropy code of the image to be retrieved; and retrieving, based on the information entropy code of the image to be retrieved, and the images in the preset image library being indexed by the information entropy code.
In the same field of endeavor, Matsukawa teaches that based on the binary image to be retrieved (Matsukawa: FIGS. 1-2, block 101, “                        
                            D
                            i
                        
                    ”; Col. 27, line 61, “binary image data”),  an information entropy code of the image to be retrieved (Matsukawa: FIGS. 1-2, blocks 106-107, blocks 207-208, “entropy coding means”); and retrieving, based on the information entropy code of the image to be retrieved (Matsukawa: Col 33, line 42, “retrieving”; FIGS. 41(a)-41(b); Col 36, lines 9-10, “retrieval”) and the images in the preset image library being indexed by the information entropy code (Matsukawa: FIG. 41(b), De, image storage means block 22; FIG. 39).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tizhoosh with the teaching of Matsukawa by retrieving an information entropy code of the image based on the binary feature of the image to be retrieved in order to index preset image 
Information entropy is used to measure distribution of information by definition based on Shannon’s Information Theory. Tizhoosh in view of Matsukawa does teach the entropy coding means for subjecting the image data of the target image to entropy coding by utilizing the correlation in pixel values between the target image and the predictive image, and outputting entropy codes as coded image data of the target image (Matsukawa: Col. 6, lines 29-333).  Tizhoosh in view of Matsukawa is silent to teach an information entropy code of the image to be retrieved that measures distribution of image information. 
However, Shan is an analogous art pertinent to the problem to be solved in this application and further discloses an information entropy code of the image to be retrieved that measures distribution of image information (Shan: equations (2) and (3); FIGS. 1-3; Page 533, Col. 1, Section “B. Feature Extraction”, 1st paragraph, lines 8-10, “the image entropy is focused on global feature distribution”; Page 532, Col. 1, Section “Introduction”, 2nd paragraph, lines 1-2, “according to the distribution of each bit-plane”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Tizhoosh in view of Matsukawa with the teaching of Shan by using an information entropy code of the image to be retrieved in order to compute most of the structure information of the image.

Tizhoosh discloses wherein retrieving, based on the information entropy code of the image to be retrieved, the images similar to the image to be retrieved in a preset image library comprises (FIG. 22, steps 1104-1110; Col 14, line 22, “similar images”; FIG. 1, database 104): determining, based on the information entropy code of the image to be retrieved, a candidate image set in the preset image library; and performing similarity comparison on the image to be retrieved and each image in the candidate image set to determine an image that matches the image to be retrieved (Col. 5, lines 34-35, “The similarity of the barcode retrieved from the database and the barcode generated from the query image”, “Hamming distance calculation”; Col 12, lines 52-54. “subset”; Col 13, lines 9-13).
Tizhoosh is silent to teach wherein retrieving, based on the information entropy code of the image to be retrieved.
In the same field of endeavor, Matsukawa teaches that based on the binary image to be retrieved (Matsukawa: FIGS. 1-2, block 101, “                        
                            D
                            i
                        
                    ”; Col. 27, line 61, “binary image data”),  an information entropy code of the image to be retrieved (Matsukawa: FIGS. 1-2, blocks 106-107, blocks 207-208, “entropy coding means”); and retrieving, based on the information entropy code of the image to be retrieved (Matsukawa: Col 33, line 42, “retrieving”; FIGS. 41(a)-41(b); Col 36, lines 9-10, “retrieval”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tizhoosh 
-Regarding claim 3, the modification further discloses wherein performing the similarity comparison on the image to be retrieved and each image in the candidate image set to determine the image that matches the image to be retrieved comprises (Tizhoosh: FIG. 22; Col 12, lines 52-54. “subset”; Col 13, lines 9-13): determining second image features of the image to be retrieved and of each image in the candidate image set (Tizhoosh: FIG. 22, step 1104); for each image in the candidate image set, calculating, based on the second image features (Tizhoosh: FIG. 22, step 1106), a similarity score between the image to be retrieved and the image in the set (Tizhoosh: FIG. 22, step 1108; Col 12, lines 56-64, “ signal distance”, “Hamming distance”, “Jaccard index”) ; and determining, in descending order of the similarity scores, an image that matches the image to be retrieved in the candidate image set (Tizhoosh: FIG. 22, step 1110, “shortest signal distance”).
-Regarding claim 4, the modification further discloses wherein the second image feature is a combined feature comprising at least two image features, and the second image feature comprises the first image feature (Tizhoosh: FIG. 2; Col 6, line 62 – Col 7, line 8, “possible transforms include Fourier, Wavelet, Cosine, Haar, Gabor, and Radon transforms”; Col 9, lines 54-61, “convolutional neural network implementation”, “Radon transform”).

Tizhoosh is silent teach to wherein the determining, based on the information entropy code of the image to be retrieved, a candidate image set in the preset image library comprises: determining an image, having the information entropy code different from the information entropy code of the image to be retrieved by a value less than a preset threshold, in the preset image library as a candidate matching image; and incorporating the candidate matching image into the candidate image set.
In the same field of endeavor, Matsukawa teaches wherein the determining, based on the information entropy code of the image to be retrieved (Matsukawa: FIGS. 1-2, blocks 106-107, blocks 207-208, “entropy coding means”), a candidate image set in the preset image library comprises (FIG. 42, “storage means 4207”): determining an image, having the information entropy code different from the information entropy code of the image to be retrieved by a value less than a preset threshold (Matsukawa: FIG. 44, step 4408; Col 71, lines 22-49, “threshold”), in the preset image library as a candidate matching image; and incorporating the candidate matching image into the candidate image set (Matsukawa: FIG. 44, step 4413; Col 71, lines 22-49, “stored in … storage means 4207”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tizhoosh with the teaching of Matsukawa by retrieving an information entropy code of the image based on the binary feature of the image to be retrieved in order to index preset image 
-Regarding claim 6, the modification further discloses wherein the first image feature is a convolutional neural network (CNN) feature (Tizhoosh: FIG. 2; Col 6, line 64 – 66, “transform values extract relevant image information features”; Col 9, lines 41-49, “convolutional neural network”).
-Regarding claim 7, Tizhoosh in view of Matsukawa, and further in view of Shan discloses the method of claim 1.
Tizhoosh is silent to teach wherein  determining, based on the binary feature of the image to be retrieved, the information entropy code of the image to be retrieved comprises: determining a probability distribution of each feature value in the binary feature of the image to be retrieved; determining an information entropy of the binary feature based on the probability distribution; and discretizing the information entropy within a preset value range to obtain the information entropy code of the image to be retrieved.
In the same field of endeavor, Matsukawa teaches wherein determining, based on the binary feature of the image to be retrieved (Matsukawa: Abstract; FIGS. 1-2, block 101, “                        
                            D
                            i
                        
                    ”; Col. 27, line 61, “binary image data”), the information entropy code of the image to be retrieved comprises (Matsukawa: FIGS. 1-2, blocks 106-107, blocks 207-208, “entropy coding means”): determining a probability distribution of each feature value in the binary feature of the image to be retrieved (Matsukawa: Abstract; FIGS. 25(a)-25(c)); determining an information entropy of the binary feature based on the probability distribution (Matsukawa: FIG. 25(b)); and discretizing the Matsukawa: Col 28, line 51-Col 29, line 3, “probability ranges”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tizhoosh with the teaching of Matsukawa by retrieving an information entropy code of the image based on the binary feature of the image to be retrieved in order to index preset image library by the information entropy code, reduce error and effort to input or update the image data for retrieval, save storage space, and improve image retrieval efficiency.
-Regarding claim 9, Tizhoosh discloses an electronic device (Abstract; FIGS. 1-2, 4), comprising: a memory (Col. 11, line 50, “computer memory”; Col 17, lines 11-31, “memory device”), a processor (FIG. 1, processor 102), and a computer program stored on the memory and executable on the processor, wherein when the computer program is executed by the processor, the processor is caused to perform operations comprising (Col 17, lines 11-31): determining, based on a first image feature of an image to be retrieved (FIG. 2, step 206; FIG. 4, step 410; Col 6, lines 64-66, “extract relevant image information features”), a binary feature of the image to be retrieved (FIG. 2, steps 208-210; FIG. 4, steps 412-414; Col 7, line 10, “binary”; Col 7, line 43, “distinguishing features of the image”; FIG. 5, block 508); determining, based on the binary feature of the image to be retrieved, an information entropy code of the image to be retrieved that measures distribution of image information; and retrieving, based on the information entropy code of the image to be retrieved, images similar to the image to be retrieved in a preset image library (FIG. 22, steps 1104-1110; Col 14, line 22, “similar images”; FIG. 1, database 104), the images in the preset image library being indexed by the information entropy code (FIG. 1, database 104; Col 4, line 65-Col 5, line 12, “indexed”).
Tizhoosh does disclose a barcode of image to be retrieved, and retrieving, based on the barcode of the image to be retrieved, images similar to the image to be retrieved in a preset database. Tizhoosh is silent to teach that based on the binary feature of the image to be retrieved, an information entropy code of the image to be retrieved; and retrieving, based on the information entropy code of the image to be retrieved, and the images in the preset image library being indexed by the information entropy code.
In the same field of endeavor, Matsukawa teaches that based on the binary image to be retrieved (Matsukawa: FIGS. 1-2, block 101, “                        
                            D
                            i
                        
                    ”; Col. 27, line 61, “binary image data”),  an information entropy code of the image to be retrieved (Matsukawa: FIGS. 1-2, blocks 106-107, blocks 207-208, “entropy coding means”); and retrieving, based on the information entropy code of the image to be retrieved (Matsukawa: Col 33, line 42, “retrieving”; FIGS. 41(a)-41(b); Col 36, lines 9-10, “retrieval”) and the images in the preset image library being indexed by the information entropy code (Matsukawa: FIG. 41(b), De, image storage means block 22; FIG. 39).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tizhoosh with the teaching of Matsukawa by retrieving an information entropy code of the image based on the binary feature of the image to be retrieved in order to index preset image library by the information entropy code, reduce error and effort to input or update the image data for retrieval, save storage space, and improve image retrieval efficiency.
Matsukawa: Col. 6, lines 29-333).  Tizhoosh in view of Matsukawa is silent to teach an information entropy code of the image to be retrieved that measures distribution of image information. 
However, Shan is an analogous art pertinent to the problem to be solved in this application and further discloses an information entropy code of the image to be retrieved that measures distribution of image information (Shan: equations (2) and (3); FIGS. 1-3; Page 533, Col. 1, Section “B. Feature Extraction”, 1st paragraph, lines 8-10, “the image entropy is focused on global feature distribution”; Page 532, Col. 1, Section “Introduction”, 2nd paragraph, lines 1-2, “according to the distribution of each bit-plane”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Tizhoosh in view of Matsukawa with the teaching of Shan by using an information entropy code of the image to be retrieved in order to compute most of the structure information of the image.
-Regarding claim 10, Tizhoosh in view of Matsukawa, and further in view of Shan discloses the method of claim 9.
FIG. 22, steps 1104-1110; Col 14, line 22, “similar images”; FIG. 1, database 104): determining, based on the information entropy code of the image to be retrieved, a candidate image set in the preset image library; and performing similarity comparison on the image to be retrieved and each image in the candidate image set to determine an image that matches the image to be retrieved (Col. 5, lines 34-35, “The similarity of the barcode retrieved from the database and the barcode generated from the query image”, “Hamming distance calculation”; Col 12, lines 52-54. “subset”; Col 13, lines 9-13).
Tizhoosh is silent to teach wherein retrieving, based on the information entropy code of the image to be retrieved.
In the same field of endeavor, Matsukawa teaches that based on the binary image to be retrieved (Matsukawa: FIGS. 1-2, block 101, “                        
                            D
                            i
                        
                    ”; Col. 27, line 61, “binary image data”),  an information entropy code of the image to be retrieved (Matsukawa: FIGS. 1-2, blocks 106-107, blocks 207-208, “entropy coding means”); and retrieving, based on the information entropy code of the image to be retrieved (Matsukawa: Col 33, line 42, “retrieving”; FIGS. 41(a)-41(b); Col 36, lines 9-10, “retrieval”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tizhoosh with the teaching of Matsukawa by retrieving an information entropy code of the image based on the binary feature of the image to be retrieved in order to index preset image 
-Regarding claim 11, the modification further discloses wherein the performing similarity comparison on the image to be retrieved and each image in the candidate image set to determine an image that matches the image to be retrieved comprises (Tizhoosh: FIG. 22; Col 12, lines 52-54. “subset”; Col 13, lines 9-13): determining second image features of the image to be retrieved and each image in the candidate image set (Tizhoosh: FIG. 22, step 1104); for each image in the candidate image set, calculating, based on the second image features (Tizhoosh: FIG. 22, step 1106), a similarity score between the image to be retrieved and the image in the set (Tizhoosh: FIG. 22, step 1108; Col 12, lines 56-64, “ signal distance”, “Hamming distance”, “Jaccard index”); and determining, in descending order of the similarity scores, an image that matches the image to be retrieved in the candidate image set (Tizhoosh: FIG. 22, step 1110, “shortest signal distance”).
-Regarding claim 12, the modification further discloses wherein the second image feature is a combined feature comprising at least two image features, and the second image feature comprises the first image feature (Tizhoosh: FIG. 2; Col 6, line 62 – Col 7, line 8, “possible transforms include Fourier, Wavelet, Cosine, Haar, Gabor, and Radon transforms”; Col 9, lines 54-61, “convolutional neural network implementation”, “Radon transform”).
-Regarding claim 13, Tizhoosh in view of Matsukawa, and further in view of Shan discloses the method of claim 9.

In the same field of endeavor, Matsukawa teaches wherein the determining, based on the information entropy code of the image to be retrieved (Matsukawa: FIGS. 1-2, blocks 106-107, blocks 207-208, “entropy coding means”), a candidate image set in the preset image library comprises (FIG. 42, “storage means 4207”): determining an image, having the information entropy code different from the information entropy code of the image to be retrieved by a value less than a preset threshold (Matsukawa: FIG. 44, step 4408; Col 71, lines 22-49, “threshold”), in the preset image library as a candidate matching image; and incorporating the candidate matching image into the candidate image set (Matsukawa: FIG. 44, step 4413; Col 71, lines 22-49, “stored in … storage means 4207”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tizhoosh with the teaching of Matsukawa by retrieving an information entropy code of the image based on the binary feature of the image to be retrieved in order to index preset image library by the information entropy code, reduce error and effort to input or update the image data for retrieval, save storage space, and improve image retrieval efficiency.
Tizhoosh: FIG. 2; Col 6, line 64 – 66, “transform values extract relevant image information features”; Col 9, lines 41-49, “convolutional neural network”).
-Regarding claim 15, Tizhoosh in view of Matsukawa, and further in view of Shan discloses the method of claim 9.
Tizhoosh is silent to teach wherein  determining, based on the binary feature of the image to be retrieved, the information entropy code of the image to be retrieved comprises: determining a probability distribution of each feature value in the binary feature of the image to be retrieved; determining an information entropy of the binary feature based on the probability distribution; and discretizing the information entropy within a preset value range to obtain the information entropy code of the image to be retrieved.
In the same field of endeavor, Matsukawa teaches wherein determining, based on the binary feature of the image to be retrieved (Matsukawa: Abstract; FIGS. 1-2, block 101, “                        
                            D
                            i
                        
                    ”; Col. 27, line 61, “binary image data”), the information entropy code of the image to be retrieved comprises (Matsukawa: FIGS. 1-2, blocks 106-107, blocks 207-208, “entropy coding means”): determining a probability distribution of each feature value in the binary feature of the image to be retrieved (Matsukawa: Abstract; FIGS. 25(a)-25(c)); determining an information entropy of the binary feature based on the probability distribution (Matsukawa: FIG. 25(b)); and discretizing the information entropy within a preset value range to obtain the information entropy code of Matsukawa: Col 28, line 51-Col 29, line 3, “probability ranges”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tizhoosh with the teaching of Matsukawa by retrieving an information entropy code of the image based on the binary feature of the image to be retrieved in order to index preset image library by the information entropy code, reduce error and effort to input or update the image data for retrieval, save storage space, and improve image retrieval efficiency.
-Regarding claim 16, Tizhoosh discloses a non-transitory computer-readable storage medium storing a computer program, wherein when the computer program is executed by a processor, the processor is caused to perform operations comprising (Col 17, lines 11-31; Abstract; FIGS. 1-2, 4): determining, based on a first image feature of an image to be retrieved (FIG. 2, step 206; FIG. 4, step 410; Col 6, lines 64-66, “extract relevant image information features”), a binary feature of the image to be retrieved (FIG. 2, steps 208-210; FIG. 4, steps 412-414; Col 7, line 10, “binary”; Col 7, line 43, “distinguishing features of the image”; FIG. 5, block 508); determining, based on the binary feature of the image to be retrieved, an information entropy code of the image to be retrieved that measures distribution of image information; and retrieving, based on the information entropy code of the image to be retrieved, images similar to the image to be retrieved in a preset image library (FIG. 22, steps 1104-1110; Col 14, line 22, “similar images”; FIG. 1, database 104), the images in the preset image library being indexed by the information entropy code (FIG. 1, database 104; Col 4, line 65-Col 5, line 12, “indexed”).

In the same field of endeavor, Matsukawa teaches that based on the binary image to be retrieved (Matsukawa: FIGS. 1-2, block 101, “                        
                            D
                            i
                        
                    ”; Col. 27, line 61, “binary image data”),  an information entropy code of the image to be retrieved (Matsukawa: FIGS. 1-2, blocks 106-107, blocks 207-208, “entropy coding means”); and retrieving, based on the information entropy code of the image to be retrieved (Matsukawa: Col 33, line 42, “retrieving”; FIGS. 41(a)-41(b); Col 36, lines 9-10, “retrieval”) and the images in the preset image library being indexed by the information entropy code (Matsukawa: FIG. 41(b), De, image storage means block 22; FIG. 39).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tizhoosh with the teaching of Matsukawa by retrieving an information entropy code of the image based on the binary feature of the image to be retrieved in order to index preset image library by the information entropy code, reduce error and effort to input or update the image data for retrieval, save storage space, and improve image retrieval efficiency.
Information entropy is used to measure distribution of information by definition based on Shannon’s Information Theory. Tizhoosh in view of Matsukawa does teach the entropy coding means for subjecting the image data of the target image to entropy Matsukawa: Col. 6, lines 29-333).  Tizhoosh in view of Matsukawa is silent to teach an information entropy code of the image to be retrieved that measures distribution of image information. 
However, Shan is an analogous art pertinent to the problem to be solved in this application and further discloses an information entropy code of the image to be retrieved that measures distribution of image information (Shan: equations (2) and (3); FIGS. 1-3; Page 533, Col. 1, Section “B. Feature Extraction”, 1st paragraph, lines 8-10, “the image entropy is focused on global feature distribution”; Page 532, Col. 1, Section “Introduction”, 2nd paragraph, lines 1-2, “according to the distribution of each bit-plane”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Tizhoosh in view of Matsukawa with the teaching of Shan by using an information entropy code of the image to be retrieved in order to compute most of the structure information of the image.
-Regarding claim 17, Tizhoosh in view of Matsukawa, and further in view of Shan discloses the method of claim 16.
Tizhoosh discloses wherein retrieving, based on the information entropy code of the image to be retrieved, the images similar to the image to be retrieved in a preset image library comprises (FIG. 22, steps 1104-1110; Col 14, line 22, “similar images”; FIG. 1, database 104): determining, based on the information entropy code of the Col. 5, lines 34-35, “The similarity of the barcode retrieved from the database and the barcode generated from the query image”, “Hamming distance calculation”; Col 12, lines 52-54. “subset”; Col 13, lines 9-13).
Tizhoosh is silent to teach wherein retrieving, based on the information entropy code of the image to be retrieved.
In the same field of endeavor, Matsukawa teaches that based on the binary image to be retrieved (Matsukawa: FIGS. 1-2, block 101, “                        
                            D
                            i
                        
                    ”; Col. 27, line 61, “binary image data”),  an information entropy code of the image to be retrieved (Matsukawa: FIGS. 1-2, blocks 106-107, blocks 207-208, “entropy coding means”); and retrieving, based on the information entropy code of the image to be retrieved (Matsukawa: Col 33, line 42, “retrieving”; FIGS. 41(a)-41(b); Col 36, lines 9-10, “retrieval”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tizhoosh with the teaching of Matsukawa by retrieving an information entropy code of the image based on the binary feature of the image to be retrieved in order to index preset image library by the information entropy code, reduce error and effort to input or update the image data for retrieval, save storage space, and improve image retrieval efficiency.
-Regarding claim 18, the modification further discloses wherein performing the similarity comparison on the image to be retrieved and each image in the candidate Tizhoosh: FIG. 22; Col 12, lines 52-54. “subset”; Col 13, lines 9-13): determining second image features of the image to be retrieved and each image in the candidate image set (Tizhoosh: FIG. 22, step 1104); for each image in the candidate image set, calculating, based on the second image features (Tizhoosh: FIG. 22, step 1106), a similarity score between the image to be retrieved and the image in the set (Tizhoosh: FIG. 22, step 1108; Col 12, lines 56-64, “ signal distance”, “Hamming distance”, “Jaccard index”); and determining, in descending order of the similarity scores, an image that matches the image to be retrieved in the candidate image set (Tizhoosh: FIG. 22, step 1110, “shortest signal distance”).
-Regarding claim 19, the modification further discloses wherein the second image feature is a combined feature comprising at least two image features, and the second image feature comprises the first image feature (Tizhoosh: FIG. 2; Col 6, line 62 – Col 7, line 8, “possible transforms include Fourier, Wavelet, Cosine, Haar, Gabor, and Radon transforms”; Col 9, lines 54-61, “convolutional neural network implementation”, “Radon transform”).
-Regarding claim 20, Tizhoosh in view of Matsukawa, and further in view of Shan discloses the method of claim 16.
Tizhoosh is silent teach to wherein the determining, based on the information entropy code of the image to be retrieved, a candidate image set in the preset image library comprises: determining an image, having the information entropy code different from the information entropy code of the image to be retrieved by a value less than a 
In the same field of endeavor, Matsukawa teaches wherein the determining, based on the information entropy code of the image to be retrieved (Matsukawa: FIGS. 1-2, blocks 106-107, blocks 207-208, “entropy coding means”), a candidate image set in the preset image library comprises (FIG. 42, “storage means 4207”): determining an image, having the information entropy code different from the information entropy code of the image to be retrieved by a value less than a preset threshold (Matsukawa: FIG. 44, step 4408; Col 71, lines 22-49, “threshold”), in the preset image library as a candidate matching image; and incorporating the candidate matching image into the candidate image set (Matsukawa: FIG. 44, step 4413; Col 71, lines 22-49, “stored in … storage means 4207”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tizhoosh with the teaching of Matsukawa by retrieving an information entropy code of the image based on the binary feature of the image to be retrieved in order to index preset image library by the information entropy code, reduce error and effort to input or update the image data for retrieval, save storage space, and improve image retrieval efficiency.
-Regarding claim 21, Tizhoosh is silent to teach wherein determining, based on the binary feature of the image to be retrieved, the information entropy code of the image to be retrieved comprises: determining a probability distribution of each feature value in the binary feature of the image to be retrieved; determining an information entropy of the binary feature based on the probability distribution; and discretizing the 
In the same field of endeavor, Matsukawa teaches wherein determining, based on the binary feature of the image to be retrieved (Matsukawa: Abstract; FIGS. 1-2, block 101, “                        
                            D
                            i
                        
                    ”; Col. 27, line 61, “binary image data”), the information entropy code of the image to be retrieved comprises (Matsukawa: FIGS. 1-2, blocks 106-107, blocks 207-208, “entropy coding means”): determining a probability distribution of each feature value in the binary feature of the image to be retrieved (Matsukawa: Abstract; FIGS. 25(a)-25(c)); determining an information entropy of the binary feature based on the probability distribution (Matsukawa: FIG. 25(b)); and discretizing the information entropy within a preset value range to obtain the information entropy code of the image to be retrieved (Matsukawa: Col 28, line 51-Col 29, line 3, “probability ranges”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Tizhoosh with the teaching of Matsukawa by retrieving an information entropy code of the image based on the binary feature of the image to be retrieved in order to index preset image library by the information entropy code, reduce error and effort to input or update the image data for retrieval, save storage space, and improve image retrieval efficiency.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cover et al (Chapter 2, Entropy, Relative Entropy and Mutual Information, Elements of Information Theory, 1991 John Wiley & Sons, Inc.) explains the concept of entropy and discloses that for any probability distribution, a quantity called the entropy can be defined. The entropy has many properties that agree with the intuitive notion of what a measure of information should be.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO LIU/Examiner, Art Unit 2664